Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on November 26, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 National Fuel Gas Company (Exact name of registrant as specified in its charter) New Jersey 13-1086010 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6363 Main Street Williamsville, New York 14221 (716) 857-7000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) DAVID F. SMITH MICHAEL F. FITZPATRICK, JR., ESQ. President and Chief Executive Officer D EWEY & L
